DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  line 19: “the first and second time” should be “the first and second times” or “the first time and the second time”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 12, 16-18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first magnetic field gradient” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a first localization magnetic field gradient” of claim 1, line 6.
Claim 3 recites “a third magnetic field gradient” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a third localization magnetic field gradient” of claim 1, line 15.
Claims 4-7 are rejected by virtue of their dependence from claim 3.
Claim 4 recites “measuring a first total magnetic field magnitude” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a first total magnetic field magnitude measurement” of claim 1, line 24-25.
Claims 5-7 are rejected by virtue of its dependence on claim 4
Claim 6 recites “measuring a second total magnetic field magnitude” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a second total magnetic field magnitude measurement” of claim 1, line 25-26.
Claim 7 is rejected by virtue of its dependence on claim 6
Claim 8 recites “a controller” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a controller” of claim 1, line 23.
Claim 12 recites “a controller” in line 9, but it is not clear if this recitation is the same as, related to, or different from “a controller” of claim 11, line 19.
Claim 12 recites “the first electromagnet coil set, the second electromagnet coil set, and/or the third electromagnet coil set” in lines 9-10, but it is not clear if this recitation is the same as, related to, or different from “a first planar magnetic field gradient coil set,” “a second planar magnetic field gradient coil set,” and “a third planar magnetic field gradient coil set” of claim 12, lines 3, 5, and 7 respectively.
Claims 16-18 are rejected by virtue of their dependence from claim 12.
Claim 16 recites “the first and third magnetic field gradient coils” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from a first and third “planar magnetic field gradient coil set” of claim 12, lines 3 and 7 respectively.
Claim 16 recites “the first magnetic field” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a first localization magnetic field gradient” of claim 11, line 4.
Claims 17-18 are rejected by virtue of their dependence from claim 16.
Claim 17 recites “the second and third magnetic field gradient coils” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from a second and third “planar magnetic field gradient coil set” of claim 12, lines 5 and 7 respectively.
Claim 17 recites “the second magnetic field” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a second localization magnetic field gradient” of claim 11, line 7.
Claim 18 is rejected by virtue of its dependence from claim 17.
Claim 18 recites “the third magnetic field gradient coil” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a third planar magnetic field gradient coil set” of claim 12, line 7.
Claim 18 recites “the third magnetic field” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a third localization magnetic field gradient” of claim 11, line 11.
Claim 22 recites “a range of about 1:2 to about 3:4” in lines 6-7, but it is not clear if this recitation is the same as, related to, or different from “a range of about 1:2 to about 3:4” of claim 21, lines 6-7
Claim 23 is rejected by virtue of its dependency on claim 22
Claims 21-23 recite limitations that lack antecedent basis. They are listed below
Claim 21 line 2: “the first magnetic field gradient coil set” 
Claim 21 line 6: “the first planar electromagnet coil set” 
Claim 22 line 2: “the second planar electromagnet coil set” 
Claim 23 line 2: “the third planar electromagnet coil set” 
There is insufficient antecedent basis for these claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato Japanese Patent Number JP 2014166306 A hereinafter Sato in view of Sugiyama US Patent Application Publication US 2014/0167762 A1 hereinafter Sugiyama.  The citations to Sato in the following discussion will refer to the accompanying English machine translation.
Regarding claim 1, Sato discloses a method for in-vivo monitoring of a target internal volume of a mammal (Paragraph 12), comprising: 
placing the target internal volume proximal to a magnetic field generator (Paragraph 12); 
using the magnetic field generator to sequentially produce (Paragraph 16): 
a first localization magnetic field gradient along a first axis, at least a portion of the first localization magnetic field gradient having a monotonically- varying magnetic field magnitude along the first axis, the first localization magnetic field gradient produced at a first time (Paragraphs 29 and 33); 
a second localization magnetic field gradient along a second axis that is orthogonal to the first axis, at least a portion of the second localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the second axis, the second localization magnetic field gradient produced at a second time that is different than the first time (Paragraphs 30 and 33);  and 
	measuring a total magnetic field magnitude at the first and second times (Paragraph 29-30)
with a three-dimensional magnetic sensor disposed in an ingestible capsule, the ingestible capsule disposed in the target internal volume (Paragraph 15); 
with a controller in electrical communication with the three-dimensional magnetic sensor, generating a magnetic sensor output signal that encodes a first total magnetic field magnitude measurement, a second total magnetic field magnitude measurement, that correspond to the first and second magnetic field gradients, respectively (Paragraphs 14-15); 
broadcasting the magnetic sensor output signal from an antenna disposed in the ingestible capsule, the antenna electrically coupled to the controller (Paragraph 14); and 
receiving the magnetic sensor output signal with a receiver (Paragraph 11).  
Sato fails to disclose a three-dimensional magnetic field generator but does incorporate measurements in all three dimensions using a two dimensional magnetic field generator. Sato further fails to disclose a third localization magnetic field gradient along a third axis that is orthogonal to the first and second axes, at least a portion of the third localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the third axis, the third localization magnetic field gradient produced at a third time that is different than the first and second time; measuring a total magnetic field magnitude at the third time and transmitting the third total magnetic field magnitude measurement corresponding to the third magnetic field gradient.
Sugiyama teaches a three dimensional magnetic field generator that produces magnetic field gradients along each axis (Paragraphs 0054 and 0129). Sugiyama suggests use of the coils in a magnetic resonance imaging device (Paragraph 0052) but gradient magnetic coils have industrial applicability in a variety of devices. Thus, Sugiyama falls within the same field of endeavor as the applicant’s invention.
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. Furthermore, incorporating the gradient magnetic field generator for the Z axis would render the additional limitations of:
generating a third localization magnetic field gradient along a third axis that is orthogonal to the first and second axes, at least a portion of the third localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the third axis, the third localization magnetic field gradient produced at a third time that is different than the first and second time. Measuring a total magnetic field magnitude at the third time and transmitting the third total magnetic field magnitude measurement corresponding to the third magnetic field gradient.
as obvious because these limitations are merely performing the same actions on the newly incorporated third axis as were performed on the original two.
Regarding claim 2, Sato in view of Sugiyama discloses the method of claim 1. Sato further discloses the method comprising ingesting the ingestible capsule (Paragraph 7).  
Regarding claims 3-7, Sato in view of Sugiyama discloses the method of claim 1. Sato in view of Sugiyama also discloses activating each magnetic gradient coil individually and measuring the magnitude of the active field at the capsule for each activation as described in the rejection of claim 1.
Sato in view of Sugiyama fails to disclose the method comprising activating any two or all three of the fields simultaneously and measuring the total magnetic field at the capsule during their activation.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to modify the method of Sato in view of Sugiyama to attempt every possible combination of field activation and subsequent measurement because there are a finite number of combinations with a reasonable chance of success. Measuring the magnetic field gradient during the activation of only the X, only the Y, only the Z, only the X and Z, Only the X and Y, Only the Y and Z, and while X, Y, and Z are active would be obvious to try and has a reasonable chance of producing useful data for identifying the location of the capsule. As such, the claimed limitations of activating the first and third magnetic field gradients and measuring the response, activating the second and third magnetic field gradients and measuring the response, and activating only the third magnetic field gradient and measuring the response, are rendered obvious. 
Regarding claim 8, Sato in view of Sugiyama discloses the method of claim 1. Sato further discloses the method comprising sending a control signal from the receiver to a controller that causes the three-dimensional magnetic sensor to sequentially measure the total magnetic field magnitude at the first and second times (Paragraphs 29-30).
Sato fails to disclose the method comprising measuring the total magnetic field at a third time.
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. Furthermore, it would have been obvious to perform the measurement operations described in Sato for the X and Y directions for the new Z direction. These operations would include sending a control signal from the receiver to a controller that causes the three-dimensional magnetic sensor to measure the total magnetic field magnitude at a third time.
Regarding claim 9, Sato in view of Sugiyama discloses the method of claim 1. Sato further discloses the method comprising determining a three-dimensional spatial location of the ingestible capsule based on the first total magnetic field magnitude measurement and the second total magnetic field magnitude measurement, the spatial location determined relative to the three-dimensional magnetic field generator (Paragraph 27). 
Sato fails to disclose utilizing the third total magnetic field magnitude measurement. 
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. Furthermore, it would have been obvious to incorporate a third measurement along the newly incorporated Z axis to determine the location of the capsule as the third measurement will allow for more precise detection of the capsule location. 
Regarding claim 10, Sato in view of Sugiyama discloses the method of claim 9. Sato further discloses plotting the magnetic sensor responses to each induced magnetic field as a function of distance (Figures 6, 7, 9, 10, 15, and 16 Paragraphs 17-23).
Sato fails to explicitly disclose using a look-up table to determine the spatial location, the look-up table including a plurality of reference total magnetic field measurements taken at known locations relative to the three-dimensional magnetic field generator.  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate a lookup table into the invention of Sato because Sato already utilizes graphs of the sensor response to extrapolate the exact sensor location and a lookup table is functionally similar to a graph for extrapolating data points as it is created by finding a plurality of reference total magnetic field measurements taken at known locations.

Regarding claim 11, Sato discloses a system for in-vivo monitoring of an internal volume of a mammal (Paragraph 12), comprising: 
a magnetic field generator configured to sequentially produce (Paragraph 16): 
a first localization magnetic field gradient along a first axis, at least a portion of the first localization magnetic field gradient having a monotonically- varying magnetic field magnitude along the first axis (Paragraphs 29 and 33), 
a second localization magnetic field gradient along a second axis that is orthogonal to the first axis, at least a portion of the second localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the second axis (Paragraphs 30 and 33),  and 
an ingestible magnetic sensor (Paragraph 7) comprising: 
a three-dimensional magnetic sensor that outputs a measurement of a first and a second magnetic field corresponding to the first and second localization magnetic field gradients, respectively (Paragraph 15); 
a controller electrically coupled to the three-dimensional magnetic sensor, the controller generating a magnetic sensor output signal that encodes the measurement of the first and second magnetic fields (Paragraph 14); 
an antenna electrically coupled to the controller, the antenna broadcasting the magnetic sensor output signal (Paragraph 14); 
an ingestible capsule having an internal cavity in which the three- dimensional magnetic sensor, the controller, the antenna, and the power source are disposed (Paragraph 14).
	Sato does not explicitly claim a power source electrically coupled to the three-dimensional magnetic sensor and the controller, but the limitation is still anticipated as the capsule of Sato must have some form of power source to perform the operations described.
	Sato fails to disclose a three-dimensional magnetic field generator, a third localization magnetic field gradient along a third axis that is orthogonal to the first and second axes, at least a portion of the third localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the third axis; the three-dimensional magnetic sensor that outputs a measurement of a third magnetic field corresponding to the third localization magnetic field gradient and the controller generating a magnetic sensor output signal that encodes the measurement of the third magnetic fields.
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. Furthermore, incorporating the gradient magnetic field generator for the Z axis would render the additional limitations of:
a three-dimensional magnetic field generator, a third localization magnetic field gradient along a third axis that is orthogonal to the first and second axes, at least a portion of the third localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the third axis; the three-dimensional magnetic sensor that outputs a measurement of a third magnetic field corresponding to the third localization magnetic field gradient and the controller generating a magnetic sensor output signal that encodes the measurement of the third magnetic fields.
as obvious because these limitations are merely performing the same actions on the newly incorporated third axis as were performed on the original two.
Regarding claim 12, Sato in view of Sugiyama discloses the system of claim 11. Sato further discloses wherein the three-dimensional magnetic field generator comprises: 
a first planar magnetic field gradient coil set configured to generate a first magnetic field gradient along the first axis (Paragraphs 29 and 33); 
a second planar magnetic field gradient coil set configured to generate a second magnetic field gradient along the second axis (Paragraphs 30 and 33);
Sato does not explicitly disclose but does imply a controller configured to selectively provide power to the first electromagnet coil set and the second electromagnet coil set to sequentially produce the first and second localization magnetic field gradients. Sato states that the first and second coils are activated individually and measurements are taken while they are applied (Paragraphs 29-30 and 33). This is sufficient to render this limitation obvious as one of ordinary skill in the art would recognize that a controller is an acceptable method of coordinating these activations.
Sato fails to disclose a third planar magnetic field gradient coil set configured to generate a third magnetic field gradient along the third axis.
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. This would allow a more precise capsule location to be calculated.
Regarding claim 13, Sato in view of Sugiyama discloses the system of claim 11. Sato further discloses the system comprising a receiver that receives the magnetic sensor output signal (Paragraph 11-12).  
Regarding claim 14, Sato in view of Sugiyama discloses the system of claim 13. Sato further discloses the system comprising the receiver is configured to determine a three- dimensional spatial location of the ingestible magnetic sensor based on the measurement of the first and second magnetic fields, the three-dimensional spatial location determined relative to the three-dimensional magnetic field generator (Paragraph 27).  
Sato fails to disclose utilizing a third magnetic field in finding the spatial location of the sensor.
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the gradient magnetic field generator in the Z direction of Sugiyama to the gradient magnetic field generator in the X and Y direction of Sato because generating a gradient magnetic field in the Z direction allows for direct measurement of the capsules’ location along that axis rather than having to use variations in the X and Y measurements as suggested by Sato. Furthermore, it would have been obvious to incorporate a third magnetic field measurement along the newly incorporated Z axis to determine the location of the capsule as the third measurement will allow for more precise detection of the capsule location. 
Regarding claim 15, Sato in view of Sugiyama discloses the system of claim 14. 
Sato fails to disclose the system comprising the receiver configured to display the spatial location on a user interface on or coupled to the receiver.  
Sugiyama teaches a gradient magnetic field generator in the Z direction (Paragraphs 0054 and 0129). Sugiyama further teaches receiving data and displaying results on a display (Paragraph 0136).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to further modify the device of Sato in view of Sugiyama by incorporating the display as disclosed in Sugiyama because incorporating a display to visualize results is a well-known method of communicating data to the user.
Regarding claims 16-18, Sato in view of Sugiyama discloses the system of claim 12. Sato in view of Sugiyama also discloses activating each magnetic gradient coil individually and measuring the magnitude of the active field at the capsule for each activation as described in the rejection of claim 11.
Sato in view of Sugiyama fails to disclose the system comprising activating any two or all three of the fields simultaneously and measuring the total magnetic field at the capsule during their activation.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to modify the system of Sato in view of Sugiyama to attempt every possible combination of field activation and subsequent measurement because there are a finite number of combinations with a reasonable chance of success. Measuring the magnetic field gradient during the activation of only the X, only the Y, only the Z, only the X and Z, Only the X and Y, Only the Y and Z, and while X, Y, and Z are active would be obvious to try and has a reasonable chance of producing useful data for identifying the location of the capsule. As such, the claimed limitations of activating the first and third magnetic field gradients and measuring the response, activating the second and third magnetic field gradients and measuring the response, and activating only the third magnetic field gradient and measuring the response, are rendered obvious. 
Regarding claim 19, Sato in view of Sugiyama discloses the system of claim 11. Sato further discloses the capsule containing an antenna in connection with the controller (Paragraph 14)
Sato fails to explicitly disclose the system wherein the ingestible magnetic sensor further comprises an antenna-matching circuit disposed between the controller and the antenna.  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate an antenna-matching circuit between the controller and the antenna as it is useful for matching the impedance of the antennae with the controller which improves the capsules ability to communicate wirelessly.
Regarding claim 20, Sato in view of Sugiyama discloses the system of claim 11. Sato further discloses the coil array being a sheet or panel shape and it being disposed close to the patient abdomen or the patient back (Paragraph 7).
Sato fails to disclose wherein the three-dimensional magnetic field generator is disposed on a back of a chair or on a platform.  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the sheet or panel shape coil array into a chair or platform as they are both effective methods to dispose the array close to a patient back or abdomen.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sugiyama further in view of Katznelson US Patent Application Publication US 2016/0022123 A1 hereinafter Katznelson
Regarding claims 21-23, Sato in view of Sugiyama discloses the system of claim 11. 
Sato in view of Sugiyama fails to disclose the system further comprising: the magnetic field gradient coil set has a width parallel to an axis, a length parallel to an axis, and/or an outer diameter and a ratio of (a, c, e) the at least a portion of the localization magnetic field gradient that has the monotonically-varying magnetic field magnitude along an axis to (b, d, f) the width, length, or outer diameter of the planar electromagnet coil set is within a range of about 1:4 to about 3:4.
Katznelson teaches a system for magnetically maneuvering an ingestible in-vivo device using a tertiary coil assembly consisting of three electromagnetic coils to provide maneuverability in all directions (Paragraphs 0001 and 0007-0008). Thus, Katznelson falls within the same field of endeavor as the applicant’s invention.
Katznelson teaches a variety of coil shapes and dimensions that are acceptable for inducing a magnetic field in a subject (Paragraph 0054-0071). Katznelson then illustrates a relationship between the size of the magnetic coil, within the dimensions described above, and the strength of the magnetic field in Fig 1 as the density of lines delineates the strength of the field (Paragraph 0029). One example of a proposed magnetic field strength is 800 gauss/meter (Paragraph 0087). Comparing the density of depicted lines to the range of dimensions provided above, it appears that Fig. 1 demonstrates a ratio between at least a portion of the magnetic field gradient with monotonically-varying magnetic field magnitude along an axis and a dimension (length, width, and/or diameter). Depending on where along the field gradient the “at least a portion of the magnetic field gradient with monotonically-varying magnetic field magnitude along an axis” is taken to be, the ratio could appear to be anywhere between 1:4 up to 3:4.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the ratio between the magnetic field gradient and coil size as depicted in Katznelson into the system of Sato in view of Sugiyama because the ratio between coil size and magnetic field gradient could be utilized to ensure there is an appropriate amount of field decay within the operating area. Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the demonstrated ratio between coil dimensions and magnetic field gradient for use in a specific application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 – 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791